PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/688,698
Filing Date: 28 Aug 2017
Appellant(s): Ostrander et al.



__________________
J. Mark Holland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Dec. 06, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 03, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo, US 2009/0056288 (“Waldo”) in view of Sellers et al., US 2009/0000471 (“Sellers”).  Claims 6 and 7 are rejected under 35 U.S.C. 103 as being ldo in view of Sellers and in further view of MacLiver et al., US 2009/0113858 (“MacLiver”).
Claim 1 discloses an apparatus for cleaning a diesel particulate filter including, inter alia, at least one cleaning head on each of two ends of the filter and at least one movable guide control for each of the heads.  Each guide control is configured to rotate the respective cleaning head about a centerline of the filter while the filter remains stationary.
Waldo discloses an apparatus (DPF cleaning apparatus, fig. 7, pt. 100, [0066]) for cleaning a diesel particulate filter (filter, fig. 7, pt. 106, [0066]) including, inter alia, at least one cleaning head on each of two ends of the filter (heads, fig. 7, pts. 110a, 110b, [0066]).  

    PNG
    media_image2.png
    965
    748
    media_image2.png
    Greyscale

Id. at [0017].
Therefore, Waldo differs from claim 1 because the heads 110a, 110b do not each contain a movable guide control configured to rotate each head about a centerline of the filter 104 while the filter remains stationary.
However, in the analogous art of cleaning diesel filters, Sellers discloses a service system 10 that uses compressed air to clean a filter 30.  Sellers, fig. 9, [0029], [0070].  The service system 10 comprises an end effector 90a that supplies compressed air to one end of the filter 30 for cleaning.  Id. at [0071].  The effector 90a comprises a media interface portion 96a that rotates with respect to the filter 30 to alter the distribution of flow across the filter 30, while the filter 30 remains stationary.  Id.  

    PNG
    media_image3.png
    1000
    1396
    media_image3.png
    Greyscale


With this alteration, Waldo teaches the limitations of claim 1:
“Apparatus (DOF cleaning apparatus, fig. 7, pt. 100, [0066]) for cleaning a diesel particulate filter (filter, fig. 7, pt. 106, [0066]) having a plurality of axially-extending filter cells (the vertically extending cells in the filter media, [0078]), including:
at least one cleaning head on each of two ends of the filter (heads, fig. 7, pts. 110a, 110b, [0066]), each of said cleaning heads sized and shaped to operatively cover a plurality of said filter cells on one of the ends of the filter simultaneously (as each head 110a, 110b comprises a plurality of nozzles 112, fig. 7, [0066]);
at least one movable guide control for each of said heads (the mechanism that allows each head 110a, 110b to rotate, in view of Sellers as explained above, Sellers, [0071]), said guide control configured to rotate said head about a centerline of the filter while the filter remains stationary (as the heads 110a, 110b would rotate around the centerline of the filter 106  while the filter 106 is stationary in view of Sellers, instead of the filter 106 rotating around its centerline while the heads 110a, 110b remain stationary as in fig. 7 of Waldo, Waldo, fig. 7, [0066]; Sellers, [0071]) so that all filter cells at the 
said guide control configured to control rotation of said cleaning heads so that no single filter cell is simultaneously covered by a head on each end of the filter cells (as the heads 110a, 110b are offset from one another so that none of the nozzles 112 are aligned in direct opposition, [0067]).”
Claim 2 requires that for the apparatus of claim 1, a mounting element holds the filter in a generally horizontal orientation during the cleaning process.  
It would have been obvious for Waldo’s system 100 to hold the filter 106 in a horizontal orientation because Sellers teaches that a diesel filter 30 can be cleaned in this position, and this rearrangement would not significantly alter the operation of the device as the compressed air in Waldo would still be able to remove particulate matter from the filter 106.  Sellers, fig. 9, [0070], [0071]; MPEP 2144.04(VI)(C) .
Regarding claim 4, Waldo teaches the limitations of the claim:
“The apparatus of Claim 1, further including an air strip opening provided sot that air which passes over the cleaning head covers the plurality of cells in a single pass (couplings, fig. 7, pt. 120, [0066]).”
Regarding claim 5, Waldo teaches the limitations of the claim:
“The apparatus of Claim 1, further including a cabinet in which the filter and the heads are positioned during cleaning of the filter (cabinet, fig. 7, pt. 102, [0066]), said cabinet having a relatively upper area in which an air filter is positioned (the area of the 
Claim 6 requires that the apparatus of claim 5 further includes an internal dust collection system for collecting and removing debris.  Claim 7 requires that the apparatus of claim 5 further includes a dust collection system for collecting the debris, wherein the dust collection system is separate from the cabinet.
Waldo does not explicitly disclose the mechanism at the bottom of cabinet 100.  However, it would have been obvious for the bottom of the cabinet 100 to contain a hopper for collecting the debris discharged from the filter 106, with the hopper emptying the debris into a collection bin external from the cabinet 100 because MacLiver discloses that this configuration (hopper 108, external collection bin 109) is beneficial for removing debris from a filter housing.  MacLiver, fig. 1, [0054].
With this modification, the hopper 108 would correspond to the “internal dust collection system” of claim 6, while the external collection bin 109 would correspond to the “dust collection system” of claim 7.
Claim 8 requires that for the apparatus of claim 1, rotation of the cleaning heads is actuated by electricity.  Claim 9 requires that for the apparatus of claim 1, rotation of the cleaning heads is actuated by hydraulic pressure.  
Sellers teaches that the interface portion 96a may be actuated by an electric motor or other means (Sellers, [0071]), and therefore when Waldo’s heads 110a, 110b are rotatable in view of Sellers, it would have been obvious for the heads 110a, 110b to be actuated by electricity.  It also would have been obvious for the heads 110a, 110b to .
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
There are no withdrawn rejections.
(2) Response to Argument
The Appellant argues that Sellers fails to teach a filter that “remains stationary” during cleaning, as required by claim 1.  Rather, the Appellant asserts that the filter 30 in Sellers is always vibrated by vibration device 142.  Appeal Br. dated Dec. 06, 2021 (“Appeal Br.”) 2–3.  
The Examiner respectfully disagrees.  The Appellant’s analysis is incorrect, because it attacks the Sellers reference individually, without considering the combination of Waldo in view of Sellers.  See MPEP 2145(IV).  In the rejection, Waldo is modified such cleaning heads 110a, 110b rotate to clean the diesel particulate filter 106, while the filter 106 sits stationary on a platform.  See Waldo Fig. 7, [0066].  This modification is in view of Sellers, which teaches a method of using rotating nozzles 90a, 92a to clean a filter 30. Sellers Fig. 9, [0070], [0071].  
Waldo’s filter 106 does not vibrate when it is cleaned using this method.  This is because the modification does not involve using Sellers’ vibrating device 142 with 
  Additionally, in Sellers, the vibration device 142 is optional.  This is because the reference says that the system “may further include” the vibration 142.  See Sellers [0085].  Therefore, the Appellant is incorrect in arguing that the method taught in Sellers always requires vibrating the filter.  
Furthermore, even if Waldo’s filter 106 was vibrated during cleaning, the filter 106 would be “stationary” in the context of the Applicant’s disclosure.  This is because Applicant’s system includes a vibrator.  See Spec. [0063].  
The Appellant also argues that Sellers does not enable a person of ordinary skill in the art to use rotating heads to clean a filter after it is removed from a vehicle.  See Appeal Br. 5.  Rather, Sellers only teaches a method of cleaning a filter without removing it from the truck or engine.  Id.  The Appellant notes that the filter 30 can be cleaned after it is removed.  Id. at 5–6.  But the Appellant states that Sellers nowhere discloses or explains how removing the filter would be accomplished.  Id. at 6.  Rather, Sellers only discloses cleaning the filter 30 without removing it.  Id.  
The Examiner respectfully disagrees.  The Appellant’s analysis is incorrect because it fails to address the combination of Waldo in view of Sellers.  During operation, Waldo’s filter 106 is removed from an automobile before it is cleaned.  This is because the filter 106 is cleaned in cabinet 102, after the filter 106 is removed from a vehicle.  See Waldo Fig. 7, [0066].

    PNG
    media_image4.png
    856
    670
    media_image4.png
    Greyscale

Additionally, Sellers enables a person of ordinary skill in the art to use rotating cleaning heads to clean a filter after it has been removed from a vehicle.  This is because Sellers repeatedly says that the filter 30 can be cleaned after it has been removed from the work machine for servicing.  See Sellers [0029], [0030], [0087]. 
Furthermore, even if Sellers only described a process of using rotating cleaning heads to clean the filter in situ—a person of ordinary skill in the art would be enabled to use these rotating cleaning heads ex situ.  This is because using the rotating cleaning heads ex situ would be less complicated, as the cleaning heads would not be required to fit through a relatively small opening in the filter housing.  Additionally, the cleaning heads are relatively simple and established technology.  Therefore, a person of ordinary skill in the art would be able to use these heads to clean a filter, whether it is inside or outside of a vehicle.  
See MPEP 2145(I).  The Appellant provides no evidence that Sellers fails to enable using the cleaning heads in the claimed manner, other than the opinion of the attorney.  Therefore, these arguments are moot.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        /ROBERT J HILL JR/Primary Examiner, TC 1700

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.